NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY R. ANDOE,                                No. 17-35178

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00395-REB

 v.
                                                MEMORANDUM**
DONALD J. TRUMP*, President; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                  Ronald E. Bush, Magistrate Judge, Presiding***

                            Submitted July 11, 2017****

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Johnny R. Andoe, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

      *
           Donald J. Trump has been substituted for his predecessor, Barack
Obama, as President of the United States under Fed R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             Andoe consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ****
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), challenging

the constitutionality of various federal and state laws. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)). We reverse and remand.

      The district court dismissed Andoe’s action on the basis that it was barred by

Heck v. Humphrey, 512 U.S. 477 (1994). However, we note that none of the

statutes cited in the complaint are relevant to Andoe’s criminal conviction or term

of confinement. Thus, success on the merits of Andoe’s constitutional challenge

would not necessarily imply the invalidity of his conviction or sentence. See id. at

487 (explaining that if “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence . . . the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated”). We reverse the judgment, and remand for the district

court to consider the merits of Andoe’s claims in the first instance, and to

determine whether leave to amend would be appropriate. See Lucas v. Dep’t of

Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant is entitled to notice of

                                           2                                     17-35178
the complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.”).

      REVERSED and REMANDED.




                                         3                                  17-35178